DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8, 18-25, 27-37, 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wadman et al. “Wadman” US 2016/0026832.

Regarding claim 6 and 27, Wadman teaches a method and system comprising:
Two or more wireless devices, wherein each wireless device comprises a controller/processor, a wireless transceiver coupled to the controller/processors and an antenna coupled to the wireless transceiver circuit (Figure 1 shows a wireless system 
A controlling device coupled to at least one of the two or more wireless devices via one or more wireless connections, wherein the controlling device includes another wireless or wired device (Tag management server of Figure 1 is coupled to the various tag devices); and
Wherein the controlling device is configured to send a stop broadcast signal to the two or more wireless devise and exchange one or more communications with at least one of the two or more wireless devices (The server sends a stop broadcast command to all of the tag except a master tag and the master tag can continue to communicate; Figure 7 and Paragraphs 58 and 102).

Regarding claims 7 and 28, Wadman teaches selecting at least one of the two or more wireless devices (master tag is viewed as the selected wireless device; Paragraph 58).

Regarding claims 8 and 29, Wadman teaches the stop broadcast has a specific duration or a triggering event (all tags except the master stop transmitting; Paragraph 58.  The other tags may start broadcasting again if they are separate from the cluster cease to detect broadcasts from the master; Paragraph 64).

Regarding claims 18 and 30, Wadman teaches each device periodically broadcasts signals (the devices broadcast during specific periods of time; Paragraph 

Regarding claims 19 and 31, Wadman teaches the stop signal is sent from the controlling device to all of the two or more wireless devices except for one or more specified devices and the one or more communications are exchanged between the controlling device and the specified wireless device (The server sends a stop broadcast command to all of the tag except a master tag (specified device) and the master tag can continue to communicate; Figure 7 and Paragraphs 58 and 102).

Regarding claims 20 and 32, Wadman teaches sending a resume signal from the controlling device to all of the two or more wireless devices (the cloud server/server can use a wakeup message to allow all the tags to begin broadcasting again; Paragraph 80).

Regarding claims 21 and 33, Wadman teaches the communication satisfy one or more parameters based on UE, program requirements, device requirements, or network requirements (communications are only performed to the master after the stop command because the master tag represents the cluster of tags; Paragraph 59).

Regarding claims 22 and 34, Wadman teaches the controlling device establishes control over a first group of two or more wireless devices but not a second group of devices (the controller has control over the cluster group including a plurality of devices 

Regarding claims 23 and 35, Wadman teaches the wireless devices are sensors (Tag sensors; Paragraph 56).

Regarding claims 24 and 36, Wadman teaches checking the signal strength between the devices (Paragraph 85, signal strength is monitored continuously).

Regarding claims 25 and 37, Wadman teaches increasing/decreasing signal power of a wireless device (less transmission or less power is used during normal operations; Paragraph 79.  Further, tags can also become unpowered (i.e. decreased power); Paragraph 81).

Regarding claim 39, Wadman teaches a wireless device comprising:
A control/processor, transceiver, and antenna configured to stop broadcasting when it receives a stop broadcast signal from another wireless device and thereafter exchanges one or more communications with the another wireless device  Figures 2a-2C show the processor, antenna and controller in the wireless devices.  The server sends a stop broadcast command to all of the tag except a master tag and the master tag can continue to communicate; Figure 7 and Paragraphs 58 and 102).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadman in view of Westerkowsky US 2017/0286094.

Regarding claims 26 and 38, Wadman does not disclose a firmware update is performed; however, Westerkowsky teaches that in the field, firmware updates can be performed remotely for wireless communication devices; Paragraph 6. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wadman to include updating firmware as taught by Westerkowsky.
	One would be motivated to make the modification such that devices can be remotely updated without a person having to travel to the location of the devices as taught by Westerkowsky; Paragraph 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419